Citation Nr: 0514384	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-13 041A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
diabetes mellitus type II.

2.  Entitlement to service connection for spondylolisthesis, 
grade I with degenerative disc disease.

3.  Entitlement to service connection for the residuals of a 
collapsed lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran retired in April 1973 with over 20 years of 
active service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied service connection for spondylolisthesis, grade 
I with degenerative disc disease, and the residuals of a 
collapsed lung; and reopened and denied the claim for service 
connection for diabetes mellitus type II.  The veteran timely 
perfected an appeal of these determinations to the Board.  

The issues of entitlement to service connection for diabetes 
mellitus type II, entitlement to service connection for 
spondylolisthesis, grade I with degenerative disc disease, 
and entitlement to service connection for the residuals of a 
collapsed lung are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 1997 rating decision, which denied service 
connection for diabetes mellitus type II, is final.

2.  The evidence received since the May 1997 rating decision 
includes evidence which was not previously considered and 
which bears directly and substantially on the specific matter 
of whether the veteran's diabetes mellitus type II is related 
to service, and; when considered alone or together with all 
of the evidence of record, it has significant effect upon the 
facts previously considered.





CONCLUSION OF LAW

The evidence received since the RO denied the claim of 
entitlement to service connection for diabetes mellitus type 
II in May 1997 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 3.104(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 [hereinafter VCAA], and its implementing 
regulations are "potentially applicable to claims pending on 
the date of the VCAA's enactment."  See Holiday v. Principi, 
14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Notably, however, the regulations create an 
exception to the applicability rule with respect to VA 
assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

Inasmuch as the veteran's request to reopen his claim was 
received in February 2000, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

In a May 1997 rating decision, the RO, in relevant part, 
denied service connection for diabetes mellitus type II.  The 
RO denied the veteran's claim because he failed to furnish 
evidence of a relationship between his diabetes and service, 
or evidence showing that his diabetes had its onset in 
service or manifested to a compensable degree within one year 
after discharge.  The veteran was notified of the decision in 
June 1997.  The veteran did not appeal.  Thus, the May 1997 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2004).  Therefore, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) (effective 
prior to August 29, 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

VA must review all of the evidence submitted since the May 
1997 rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The pertinent evidence received since the May 1997 rating 
decision consists of a June 1999 private medical report and 
July 2000 and June 2002 lay statements from the veteran's 
spouse.  The private medical report reflects that the veteran 
has had adult onset diabetes mellitus for 20 years.  The two 
lay statements reflect that the veteran served in Southeast 
Asia, implicating service in the Republic of Vietnam.  

The above evidence is new and material because it suggests 
that the veteran's diabetes may have manifested to a 
compensable degree within one year after separation from 
service and that the veteran may have been exposed to 
herbicides in service.  It is not merely cumulative of 
earlier information and evidence because the evidence on file 
at the time of the earlier RO decision in May 1997 indicated 
that the veteran's diabetes had its onset in 1992 and did not 
indicate any service in Vietnam.  Thus, this evidence is new 
and material as contemplated by 38 C.F.R. § 3.156(a) and 
provides a basis to reopen his claim for service connection 
for diabetes mellitus type II.  38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection for diabetes mellitus type II 
because the outcome of this particular matter represents a 
favorable action by the Board.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for diabetes mellitus type 
II is reopened, and to this extent the appeal is granted.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for diabetes mellitus type II, the Board may 
consider the merits of that claim only after ensuring that 
the veteran has received the notice and assistance 
contemplated by the VCAA and its implementing regulations.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

Fulfillment of the statutory duty to assist under the VCAA 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).

As the underlying etiological basis for the veteran's 
diabetes in the record on appeal has been called into 
question, the RO should schedule the veteran for a VA 
examination, to include a medical opinion as to whether the 
veteran's diabetes is related to service.  

The Board observes that further development is also required 
prior to adjudicating the issues of entitlement to service 
connection for spondylolisthesis, grade I with degenerative 
disc disease, and the residuals of a collapsed lung.  

The record reflects that the RO submitted a request to the 
National Personnel Records Center (NPRC) for the veteran's 
service medical records in October 1991.  In December 1991, 
the NPRC forwarded available medical and dental records.  In 
September 2000, the RO made a subsequent request for the 
veteran's complete service medical records.  In reply, the 
NPRC stated that, if the service medical records cannot be 
located elsewhere, the RO should resubmit a request using 
code M05 (indicating that the records are not located at the 
Records Management Center) and that a "last ditch" search 
will be made of the personnel jacket to see if any medical 
records have been misfiled there.  The record does not 
reflect that such request has been made.  For the veteran's 
period of active service from April 1953 to April 1973, the 
Board notes an absence of treatment records between May 1956 
and October 1967, a period spanning over 12 years.  Thus, the 
RO should make another request with the NPRC to obtain the 
veteran's complete service medical records in the manner 
outlined above.

In addition, with respect to the issue of service connection 
for the residuals of a collapsed lung, the Board observes 
that potentially relevant service medical records may still 
be outstanding.  Available service medical records indicate 
that the veteran was hospitalized for 30 days at William 
Beaumont General Hospital in Texas for a collapsed left lung 
in either 1960 or 1961.  The record shows that the RO 
submitted a request to the NPRC for clinical records from the 
above hospital for a collapsed lung from January 1960 to 
December 1961.  In response, the NPRC stated that clinical 
searches are limited to one year.  The record does not 
reflect any additional requests.  In light of the above, the 
Board determines that the RO should make a follow-up request 
with the NPRC.  In this regard, the Board notes that in a 
September 2000 statement the veteran stated that he suffered 
his collapsed lung in 1960.  Thus, the RO should make a 
follow-up request with the NPRC to obtain records from 
William Beaumont General Hospital for the year 1960.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on Remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center and request a 
search for the veteran's complete service 
medical records using code M05.  The RO 
should also request a search for clinical 
records at William Beaumont General 
Hospital in Texas related to a collapsed 
lung for the period from January to 
December 1960.  The RO is reminded that 
efforts to obtain government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
state in a notice to the veteran and his 
representative.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the nature, extent, and 
etiology of his current diabetes mellitus 
type II.  The veteran's claims file, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  The exam report should reflect 
that such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on examination findings, 
medical principles, and historical 
records, including service medical 
records, the examiner is asked to address 
the following:

(A)  Is it at least as likely as not that 
the veteran's diabetes mellitus type II 
had its onset during his period of active 
service from April 1953 to April 1973?

(B)  Is it at least as likely as not that 
the veteran's diabetes mellitus type II 
had its onset within one year of 
separation from service?

The attention of the examiner should be 
directed to the service medical records, 
particularly the May 1972 separation 
examination report and associated glucose 
tolerance test results.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

3.  After all necessary evidentiary 
development has been completed, including 
a current VA examination if appropriate, 
the RO should readjudicate the issues of 
entitlement to service connection for 
diabetes mellitus type II, entitlement to 
service connection for spondylolisthesis, 
grade I with degenerative disc disease, 
and entitlement to service connection for 
the residuals of a collapsed lung.  

4.  If any determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 that 
summarizes the pertinent evidence and 
reflects the reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


